BAKER, Judge,
dissenting.
While the goal of ensuring that employees receive appropriate worker's compensation payments is a noble one, the worthy ends do not justify the costly means-particularly in this instance. I appreciate the Board's desire to find Kemper Hable for the full face value of the Bond, but the Bond's clear and unambiguous language does not sanction such a result.11 Therefore, I respectfully dissent from the majority opinion to the extent that it holds Kem-per liable for payments to be made after September 2002, because its interpretation of the Bond will lead to an unreasonable level of liability for Kemper not contemplated by the contractual language.
The majority concludes that when Beth-Iehem filed for bankruptcy, it triggered Kemper's obligation under the Bond, pointing to the following clause: "If said Principal ... shall become insolvent ..., the undersigned Surety will pay said award(s), to the extent of its hability, under this bond, before the expiration of thirty (80) days after the same becomes, or became, final, without regard to any proceedings for liquidation of said Principal." Appellant's App. p. 122 (emphasis added). The majority then concludes, based upon this clause, that it is not necessary to address the meaning of the Bond's effective date clause because Bethlehem's insol-vencey triggered Kemper's liability for Bethlehem's "past, present, existing and potential" worker's compensation liabilities. Op. p. -- n. 10. I respectfully disagree, because the above clause only holds Kemper liable to the extent of its liability under the Bond, which necessarily entails an examination of the effective date clause, along with other relevant clauses.
Kemper contends that it is liable only for injuries that occurred between September 1, 2000, and September 1, 2001. The majority and the Board concluded that Kemper is-and continues to be-liable for all ongoing worker's compensation payments and for all injuries that occurred between August 1, 1979, and April 30, 2008. I believe that the correct result is somewhere between the two.
I believe that Kemper is responsible for "all past, present, existing and potential" worker's compensation liabilities for which Bethlehem failed to compensate its em*496ployees, "without regard to specific injuries, dates of injuries, happenings, or events," so long as the payments were due during the Bond's effective period. See Appellant's App. p. 121-22. This interpretation leaves meaning in the effective date clause even as it acknowledges that Kem-per is responsible for all liabilities without regard to the dates of the injuries.
In my view, the most reasonable interpretation of the effective date clause leads to the conclusion that the effective period of the Bond terminated on September 1, 2001, unless Kemper exercised its cancellation right before that date. But the evidence most favorable to the judgment also indicates that Kemper accepted an additional premium payment that covered the subsequent year-through September 1, 2002. I believe, therefore, that the Bond's stated effective date of September 1, 2001, was extended by one year as a result of Kemper's acceptance of that payment. This extension does not affect the outcome of this case, however, because there is no indication in the record that Bethlehem failed to pay any amounts due through September 1, 2002.
I am mindful of the clause providing that the Bond "shall be continuous in form and shall remain in full foree and effect unless terminated in the manner hereinafter provided." Appellant's App. p. 121. Rather than requiring Kemper to cancel the contract to terminate it, however, the Bond provides two alternate methods of termination: "[this Bond shall be effective until September 1, 2001 or until cancelled." Appellant's App. p. 121-22 (emphasis added). Thus, the Bond remained in full force and effect unless terminated by date or by Kemper's cancellation.
Based on what I believe to be the most sensible interpretation of the Bond language, Kemper should be liable for all worker's compensation payments that were due during the effective period of the Bond. Although the effective period of the Bond was extended to September 1, 2002, there is no evidence that Bethlehem failed to make any worker's compensation payments during that time period. Therefore, I would reverse the Board.

. The majority opinion includes some discussion of a revised bond form that Bethle-hema could have submitted when it filed its annual self-insurance renewal application on July 31, 2002. Op. p. --. There is no evidence in the record, however, that Kemper ever executed the revised bond form. Thus, while I conclude that Kemper is liable for all payments due up until September 1, 2002, I note that Kemper is bound only to the original bond form that it executed in 2000, and should be bound in no way to the revised bond form.